                   Case
                   Case2:20-cv-00901-MJP
                        2:20-cv-00901-MJP Document
                                          Document11
                                                   6 Filed
                                                     Filed06/22/20
                                                           07/22/20 Page
                                                                    Page11of
                                                                          of44




 1                                                                           The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE
 9   JO-HANNA READ as Guardian ad Litem
     for KOBE KEMP, a minor, and                               No. 2:20-cv-00901-MJP
10   MARCELUS KEMP, individually,
                                                               DEFENDANTS’ MOTION TO REMAND
11                          Plaintiffs,                        REMOVED ACTION AND PROPOSED
                                                               ORDER
12            v.
                                                               (King County Superior Court Case Number
13   GRACO CHILDREN’S PRODUCTS, INC.                           20-2-08713-1 KNT)
     and its parent company, NEWELL
14   BRANDS INC., MERCEDES-BENZ USA,
     LLC, and its parent company, DAIMLER
15   AG, and LINDSAY MILLEA, jointly and
     individually,
16
                            Defendants.
17

18                                                       MOTION

19            GRACO CHILDREN’S PRODUCTS, INC. (“Graco”), NEWELL BRANDS INC.

20   (“Newell”), and MERCEDES-BENZ USA, LLC (“MBUSA”) (together “Removing

21   Defendants”) move for remand of this case to the King County Superior Court because diversity

22   of citizenship no longer exists.1

23   //

24   //

25
               1
                 It is Removing Defendants understanding that Plaintiffs do not oppose remand of this case. To the extent
26   Plaintiffs do intend to oppose remand, we will notice this motion for consideration.

     DEFENDANTS’ MOTION TO REMAND REMOVED ACTION - 1

                                                                                               STOEL RIVES LLP
                                                                                                    ATTORNEYS
                                                                               600 University Street, Suite 3600, Seattle, WA 98101
     107089801.2 0045737- 00003                                                              Telephone 206.624.0900
                 Case
                 Case2:20-cv-00901-MJP
                      2:20-cv-00901-MJP Document
                                        Document11
                                                 6 Filed
                                                   Filed06/22/20
                                                         07/22/20 Page
                                                                  Page22of
                                                                        of44




 1            On or about May 11, 2020, Plaintiffs filed Read, et al. v. Graco Children’s Products, et

 2   al., Case No. 20-2-08713-1 KNT, in the Superior Court of Washington, in and for King County.

 3   Plaintiffs served MBUSA with the Complaint on May 12, 2020.

 4            MBUSA wishes to advise this Court that plaintiffs’ counsel has refused to communicate

 5   with MBUSA’s counsel about this case, including specific inquires made about service on the

 6   non-diverse defendant prior to MBUSA’s last day to remove this case on diversity grounds.

 7            On May 12, 2020, MBUSA’s national counsel telephoned plaintiffs’ counsel to discuss

 8   the case generally. Plaintiffs’ counsel never returned the call – and national counsel provided his

 9   personal cell number. Then, on May 15, 2020, national counsel for MBUSA emailed plaintiffs’

10   counsel in another attempt to discuss the case. (Ex. A hereto.) Plaintiffs’ counsel did not

11   respond.

12            With a removal deadline of June 11, 2020, on June 8, 2020, MBUSA’s retained counsel

13   emailed a letter to plaintiffs’ counsel specifically asking whether defendant Lindsay Millea, an

14   alleged Washington resident, had been served. (Ex. B hereto.) Plaintiffs’ counsel did not

15   respond any time prior to June 11, 2020 suggesting that Ms. Millea had been served. Indeed, on

16   June 9, 2020, plaintiffs’ counsel sent a letter to counsel for MBUSA, Graco and Newell only,

17   which further suggested Ms. Millea had not been served. (Ex. C hereto.)

18            Counsel for MBUSA emailed plaintiffs’ counsel again on June 10, 2020, and placed a

19   telephone call to them that same day, in a final attempt to determine whether plaintiffs had

20   served Ms. Millea. Plaintiffs’ counsel did not reply to the email or return the call. As a result,

21   Removing Defendants removed the case to this Court on diversity grounds on June 11, 2020, and

22   served plaintiffs’ counsel with the removal papers. Following service of the Notice of Removal,

23   plaintiffs’ counsel for the first time on June 14, 2020 asserted that Ms. Millea had been served on

24   June 3, 2020, and provided a purported proof of service to that effect.

25            Notwithstanding the refusal of plaintiffs’ counsel to respond to MBUSA’s specific

26   inquiry about the status of any service on Ms. Millea before the removal deadline, Removing

     DEFENDANTS’ MOTION TO REMAND REMOVED ACTION - 2

                                                                                     STOEL RIVES LLP
                                                                                          ATTORNEYS
                                                                     600 University Street, Suite 3600, Seattle, WA 98101
     107089801.2 0045737- 00003                                                    Telephone 206.624.0900
                 Case
                 Case2:20-cv-00901-MJP
                      2:20-cv-00901-MJP Document
                                        Document11
                                                 6 Filed
                                                   Filed06/22/20
                                                         07/22/20 Page
                                                                  Page33of
                                                                        of44




 1   Defendants now agree that diversity of citizenship no longer exists. Plaintiffs’ counsel has been

 2   unwilling to agree to an appropriate stipulation for remand, so Removing Defendants submit this

 3   motion to accomplish that and avoid wasting federal judicial resources. Accordingly, this case

 4   should be remanded to the King County Superior Court.

 5    Dated: June 22, 2020                             Dated: June 22, 2020
 6    STOEL RIVES LLP                                  CORR CRONIN LLP
 7

 8    /s/ Maren R. Norton                              /s/ Blake Marks-Dias
      Maren R. Norton, WSBA No. 35435                  Blake Marks-Dias, WSBA No. 28169
 9    600 University Street, Suite 3600                John T. Bender, WSBA No. 49658
      Seattle, WA 98101                                1001 Fourth Avenue, Suite 3900
10    Telephone: 206.624.0900                          Seattle, WA 98154
      Facsimile: 206.386.7500                          Telephone: 206.625.8600
11    maren.norton@stoel.com                           Facsimile: 206.625.0900
                                                       bmarksdias@corrcronin.com
12    Attorneys for Defendant Mercedes-Benz USA,       jbender@corrcronin.com
      LLC
13                                                     Dated: June 22, 2020
14                                                     SCHIFF HARDIN LLP
15
                                                       /s/ Stephen M. Copenhaver
16                                                     Stephen M. Copenhaver, WSBA No. 47631
                                                       233 South Wacker Drive, Suite 7100
17                                                     Chicago, IL 60606
                                                       Telephone: 312.258.5648
18                                                     Facsimile: 312.258.5600
                                                       scopenhaver@schiffhardin.com
19
                                                       Attorneys for Defendants Graco Children’s
20                                                     Products Inc. and Newell Brands Inc.
21

22

23

24

25

26

     DEFENDANTS’ MOTION TO REMAND REMOVED ACTION - 3

                                                                                   STOEL RIVES LLP
                                                                                        ATTORNEYS
                                                                   600 University Street, Suite 3600, Seattle, WA 98101
     107089801.2 0045737- 00003                                                  Telephone 206.624.0900
                   Case
                   Case2:20-cv-00901-MJP
                        2:20-cv-00901-MJP Document
                                          Document11
                                                   6 Filed
                                                     Filed06/22/20
                                                           07/22/20 Page
                                                                    Page44of
                                                                          of44




 1                                                   ORDER

 2            Pursuant to the motion set forth above, the Court having reviewed that motion and good

 3   cause appearing, orders as follows:

 4            1.        Western District of Washington case number 2:20-cv-00901-MJP styled READ

 5   ET AL. v. GRACO CHILDREN’S PRODUCTS, INC., ET AL., is hereby remanded to the King

 6   County Superior Court;

 7            2.        Each party shall bear her/his/its own costs and attorneys’ fees with respect to the

 8   removal and subsequent remand.

 9
     IT IS SO ORDERED.
10
     Dated:July22,2020                         ________________________________
11
                                               UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANTS’ MOTION TO REMAND REMOVED ACTION - 4

                                                                                        STOEL RIVES LLP
                                                                                             ATTORNEYS
                                                                        600 University Street, Suite 3600, Seattle, WA 98101
     107089801.2 0045737- 00003                                                       Telephone 206.624.0900
